DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.

Response to Arguments
Applicant's arguments (see Remarks filed on 07/12/2022) have been fully considered but they are not persuasive. Applicant argues that the process of Ramachandran in view of Coleman do not teach or suggest a process as claimed wherein the substantially pure propylene stream contains 0.2 to 0.3 % propane.
In response, it is acknowledged that the applied references do not expressly teach or suggest a propylene product stream containing 0.2 to 0.3 propane. However, the claimed propane content of 0.2-0.3% is merely drawn to an intended result of the metathesis reaction, and Applicant has not provided a showing of criticality or unexpected results of the claimed propane range. Here, the process of Ramachandran in view of Coleman (“Ramachandran/Coleman”) and the process of the instant invention disclose the same process for producing propylene by autometathesis of butenes using a n-butene feed (Ramachandran, [0063]; Spec., [0019], [0071]) and bifunctional catalyst, such as supported WO3 (Ramachandran, [0047]-[0048], [0055]-[0056]; Spec., [0036]-[0038]), under the same or substantially the same pressure and temperature conditions (Ramachandran, [0043]; Spec., [0061]). Also, the Ramachandran process and the instant invention both use distillation to obtain a high-purity propylene stream (Coleman, [0031]-[0032]; Spec., [0066]). Therefore, one of ordinary skill in the art would reasonably expect the Ramachandran/Colman process to function the same or substantially the same as the instant invention and produce a substantially pure propylene stream containing 0.2-0.3% propane, absent any evidence to the contrary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. (US Pub. 2010/0056839 A1; hereinafter “Ramachandran”), in view of Coleman et al. (US Pub. 2012/0095275 A1; hereinafter “Coleman”).
Regarding claim 1, Ramachandran discloses a process for producing propylene (Abstract), the process comprising:
(a) feeding a heavy C4 fraction 16 (Fig. 1) comprising n-butenes (i.e. a mixed C4 hydrocarbon stream) into a metathesis (autometathesis) reaction zone 24 operating at a temperature from about 50 ºC to about 600 ºC and a pressure between 2 and 40 atm (0.2-4 MPa) ([0043], [0063]; please note that the metathesis reaction zone does not require ethylene and, thus, can be considered an autometathesis reaction zone);
(b) contacting said heavy C4 fraction 16 (Fig. 1) with a supported metathesis catalyst in the metathesis reaction zone, wherein the butenes (C4 hydrocarbons) in the heavy C4 fraction react to form a reaction product effluent comprising ethylene, propylene, butenes, C5 hydrocarbons, and heavier components (C6+) ([0042], [0044], [0047], [0064]);
(c) recovering the reaction product effluent 26 (Fig. 1) from the metathesis reaction zone 24; and 
(d) fractionating the reaction product effluent to form various fractions including an ethylene stream 30 (Fig. 1) and a propylene product stream 32 in a separation system 28 ([0059], [0064]).
The claimed ranges of “less than 300 ºC” and “between 0.1 and 5 MPa” overlap the corresponding ranges taught by Ramachandran, and are considered prima facie obvious. MPEP 2144.05 I.
While Ramachandra discloses that the reaction product effluent is separated by technology well known in the art ([0059]), Ramachandra does not explicitly disclose that the fractionation is conducted by first fractionating the reaction product effluent in a first distillation tower to form an ethylene stream and a C3+ effluent, and then fractionating said C3+ effluent in a second distillation tower to form a substantially pure propylene stream and a C4-C6+ hydrocarbon stream. 
However, Coleman teaches treating a metathesis effluent stream to obtain an ethylene stream, a propylene stream, and a C4+ fraction, the process comprising fractionating a metathesis effluent 9 (Fig. 1) comprising ethylene, propylene, butenes, C5 hydrocarbons, and C6+ hydrocarbons in an deethanizer 105 (i.e. a first distillation tower) to produce an ethylene stream 10 and a C3+ effluent 11, and then fractionating said C3+ effluent in a propylene tower 106 (i.e. a second distillation tower) to produce a polymer grade propylene stream 12 having a propylene purity of 99.5% and a C4-C6+ hydrocarbon stream 13 ([0031]-[0032]; TABLE 1). 
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Ramachandra by substituting the separation system therein with two distillation towers and fractionating the reaction product effluent in a first distillation tower to produce an ethylene stream and a C3+ effluent, and then fractionating said C3+ effluent into a polymer grade propylene stream (99.5% pure) and a C4-C6+ hydrocarbon stream, as taught by Coleman, because (i) Ramachandra, which is drawn to a process for producing propylene via metathesis, suggests fractionating the reaction product effluent to form various fractions by technology well known in the art ([0059]), (ii) Coleman teaches a method for fractionating a metathesis effluent comprising ethylene, propylene, butenes, C5 hydrocarbons, and C6+ hydrocarbons to produce various fractions including an ethylene stream and a propylene product stream ([0031]), and (iii) this involves application of a known separation technique for treating an effluent obtained from a known process to yield predictable results (e.g. obtaining a propylene product stream from a metathesis effluent). In addition, a propylene stream with a propylene purity of 99.5%, as disclosed in Coleman, meets the claimed “substantially pure” propylene stream which requires a propylene purity of at least 95%, as defined in Spec. at para. [0040].
Ramachandran/Coleman does not explicitly teach that the propylene stream contains 0.2-0.3% propane. However, the claimed propane content of 0.2-0.3% is merely drawn to an intended result of the metathesis reaction, and Applicant has not provided a showing of criticality or unexpected results of the claimed propane range. Here, the process of Ramachandran in view of Coleman (“Ramachandran/Coleman”) and the process of the instant invention disclose the same process for producing propylene by autometathesis of butenes using a n-butene feed (Ramachandran, [0063]; Spec., [0019], [0071]) and bifunctional catalyst, such as supported WO3 (Ramachandran, [0047]-[0048], [0055]-[0056]; Spec., [0036]-[0038]), under the same or substantially the same pressure and temperature conditions (Ramachandran, [0043]; Spec., [0061]). Also, the Ramachandran process and the instant invention both use distillation to obtain a high-purity propylene stream (Coleman, [0031]-[0032]; Spec., [0066]). Therefore, one of ordinary skill in the art would reasonably expect the Ramachandran/Colman process to function the same or substantially the same as the instant invention and produce a substantially pure propylene stream containing 0.2-0.3% propane, absent any evidence to the contrary.

Regarding claim 2, Coleman further discloses separating the C4-C6+ hydrocarbon stream 13 (Fig 1) into a recycle stream 15 and a purge stream 14 ([0031]). It is noted that the stream 13 contains C4-C5 hydrocarbons and the purge stream 14 C6+ hydrocarbons ([0031]; TABLE 1). Thus, the recycle stream 15 and the purge stream 14 are considered to correspond to a C4-C5 hydrocarbon stream and a C6+ hydrocarbon stream, respectively. Coleman teaches recycling the recycle stream, which mainly contains 2-butenes, to the metathesis reactor 104 by for further reaction combining the recycle stream with the metathesis feed 6 comprising 2-butenes ([0031]-[0032]). One skilled in the art would have been motivated to recycle unreacted material to increase the efficiency of the process, and it would have been obvious to recycle 2-butenes in a manner as suggested by Coleman.

Regarding claim 3, Coleman further discloses recycling the C4-C6+ hydrocarbon stream 13 (Fig 1), which mainly contains 2-butenes, to the metathesis reactor 104 by combining it with the metathesis feed 6 comprising 2-butenes ([0031]-[0032]). One skilled in the art would have been motivated to recycle unreacted material to increase the efficiency of the process, and it would have been obvious to recycle 2-butenes in a manner as suggested by Coleman.

Regarding claims 5 and 6, Ramachandran discloses that, in certain embodiments, the supported metathesis catalyst is supported WO3 ([0056]).
	
	Regarding claim 7, Ramachandran discloses that the metathesis catalyst is a bifunctional isomerization-metathesis catalyst comprising a metal oxide providing isomerization activity (i.e. an isomerization catalyst), e.g. isomerization of 1-butene to 2-butene ([0047]-[0048]).

	Regarding claim 8, Ramachandran discloses that the bifunctional isomerization-metathesis catalyst may include a support suitable for the isomerization of 1-butene to 2-butene, e.g., potassium oxide ([0048]; please note that potassium is an alkali metal). Ramachandran further discloses that the bifunctional isomerization metathesis catalyst may comprise an alkali metal promoter ([0048], [0052]; cl. 5). Therefore, it can be said that, in certain embodiments, the bifunctional isomerization-metathesis catalyst contains an alkali-based isomerization catalyst. 

Regarding claim 9, Ramachandran discloses that the bifunctional isomerization-metathesis catalyst may include a support suitable for the isomerization of 1-butene to 2-butene, wherein the materials for the support include basic metal oxides, e.g., a magnesium oxide (MgO) and potassium oxide (K2O), and mixtures thereof ([0048]). Ramachandran further discloses that the bifunctional isomerization metathesis catalyst may comprise an alkali metal promoter ([0052]; cl. 5). The claimed “supported K2O” would be met by (i) a mixture of a magnesium oxide (MgO) and potassium oxide (K2O) as a support, and (ii) a magnesium oxide support comprising potassium as a promoter, both of which are encompassed by the teachings of Ramachandran.

Regarding claim 10, Ramachandran discloses that the bifunctional isomerization-metathesis catalyst may include molybdenum as a catalyst compound for providing metathesis activity, wherein the catalyst compounds is on a support ([0047]). Ramachandran discloses that the bifunctional isomerization-metathesis catalyst may include up to about 30 wt% of a metal oxide having metathesis activity ([0055]). Therefore, the molybdenum component is expected to be in the form of molybdenum oxide (MoO3) in the bifunctional isomerization-metathesis catalyst. Ramachandran further discloses that the metathesis reaction zone operates at a temperature from about 50 ºC to about 600 ºC. The claimed temperature range of “between 70 and 150 ºC” falls within the temperature range disclosed by Ramachandran, and is considered prima facie obvious. 

Regarding claim 11. Ramachandran discloses that the heavy C4 fraction 16 (Fig. 1) (i.e. the claimed mixed C4 hydrocarbon stream) is obtained by separating isobutylene 14 from a C4 feed 10 ([0062]). Ramachandran discloses the C4 feed may be a C4 cut from a steam cracker or a fluid catalytic cracking unit, wherein the C4 cut may be treated to remove butadiene ([0041]). It is well known in the art, as noted by Ramachandran, that a C4 cut, which has been treated to remove butadiene and isobutylene, is referred to as Raffinate II ([0008]-[0009]). Therefore, the heavy C4 fraction 16 corresponds to a raffinate 2 stream from a steam cracker or a fluidized catalytic cracker unit.

Regarding claim 12, Coleman discloses producing a polymer grade propylene stream 12 having a propylene purity of 99.5% ([0032]; TABLE 1).

Regarding claim 13, Ramachandran discloses a process for producing propylene (Abstract), the process comprising:
(a) feeding a heavy C4 fraction 16 (Fig. 1) comprising n-butenes (i.e. a mixed C4 hydrocarbon stream) into a metathesis (autometathesis) reaction zone 24 operating at a temperature from about 50 ºC to about 600 ºC and a pressure between 2 and 40 atm (0.2-4 MPa) ([0043], [0063]; please note that the metathesis reaction zone does not require ethylene and, thus, can be considered an autometathesis reaction zone);
(b) contacting said heavy C4 fraction 16 (Fig. 1) with a supported metathesis catalyst in the metathesis reaction zone, wherein the butenes (C4 hydrocarbons) in the heavy C4 fraction react to form a reaction product effluent comprising ethylene, propylene, butenes, C5 hydrocarbons, and heavier components (C6+) ([0042], [0044], [0047], [0064]);
(c) recovering the reaction product effluent 26 (Fig. 1) from the metathesis reaction zone 24; and 
(d) fractionating the reaction product effluent to form various fractions including an ethylene stream 30 (Fig. 1) and a propylene product stream 32 in a separation system 28 ([0059], [0064]).
The claimed ranges of “less than 300 ºC” and “between 0.1 and 5 MPa” overlap the corresponding ranges taught by Ramachandran, and are considered prima facie obvious. MPEP 2144.05 I.
While Ramachandra discloses that the reaction product effluent is separated by technology well known in the art ([0059]), Ramachandra does not explicitly disclose that the fractionation is conducted by first fractionating the reaction product effluent in a first distillation tower to form an ethylene stream and a C3+ effluent, and then fractionating said C3+ effluent in a second distillation tower to form a substantially pure propylene stream and a C4-C6+ hydrocarbon stream. Ramachandran also fails to disclose combining said C4-C6+ hydrocarbon stream with the heavy C4 fraction for further reaction.
However, Coleman teaches treating a metathesis effluent stream to obtain an ethylene stream, a propylene stream, and a C4+ fraction, the process comprising fractionating a metathesis effluent 9 (Fig. 1) comprising ethylene, propylene, butenes, C5 hydrocarbons, and C6+ hydrocarbons in an deethanizer 105 (i.e. a first distillation tower) to produce an ethylene stream 10 and a C3+ effluent 11, and then fractionating said C3+ effluent in a propylene tower 106 (i.e. a second distillation tower) to produce a polymer grade propylene stream 12 having a propylene purity of 99.5% and a C4-C6+ hydrocarbon stream 13 ([0031]-[0032]; TABLE 1). Coleman further discloses recycling the C4-C6+ hydrocarbon stream 13 (Fig 1), which mainly contains 2-butenes, to the metathesis reactor 104 by combining it with the metathesis feed 6 comprising 2-butenes ([0031]-[0032]). 
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Ramachandra by substituting the separation system therein with two distillation towers and fractionating the reaction product effluent in a first distillation tower to produce an ethylene stream and a C3+ effluent, and then fractionating said C3+ effluent into a polymer grade propylene stream (99.5% pure) and a C4-C6+ hydrocarbon stream, wherein said C4-C6+ hydrocarbon stream is recycled to the metathesis feed, as taught by Coleman, because (i) Ramachandra, which is drawn to a process for producing propylene via metathesis, suggests fractionating the reaction product effluent to form various fractions by technology well known in the art ([0059]), (ii) Coleman teaches a method for fractionating a metathesis effluent comprising ethylene, propylene, butenes, C5 hydrocarbons, and C6+ hydrocarbons to produce various fractions including an ethylene stream and a propylene product stream ([0031]), and (iii) this involves application of a known separation technique for treating an effluent stream obtained from a known process to yield predictable results (e.g. obtaining a propylene product stream from a metathesis effluent). In addition, a propylene stream with a propylene purity of 99.5%, as disclosed in Coleman, meets the claimed “substantially pure” propylene stream which requires a propylene purity of at least 95%, as defined in Spec. at para. [0040]. Furthermore, one skilled in the art would have been motivated to recycle unreacted material to increase the efficiency of the process, and it would have been obvious to recycle 2-butenes in a manner as suggested by Coleman.
Ramachandran/Coleman does not explicitly teach that the propylene stream contains 0.2-0.3% propane. However, the claimed propane content of 0.2-0.3% is merely drawn to an intended result of the metathesis reaction, and Applicant has not provided a showing of criticality or unexpected results of the claimed propane range. Here, the process of Ramachandran in view of Coleman (“Ramachandran/Coleman”) and the process of the instant invention disclose the same process for producing propylene by autometathesis of butenes using a n-butene feed (Ramachandran, [0063]; Spec., [0019], [0071]) and bifunctional catalyst, such as supported WO3 (Ramachandran, [0047]-[0048], [0055]-[0056]; Spec., [0036]-[0038]), under the same or substantially the same pressure and temperature conditions (Ramachandran, [0043]; Spec., [0061]). Also, the Ramachandran process and the instant invention both use distillation to obtain a high-purity propylene stream (Coleman, [0031]-[0032]; Spec., [0066]). Therefore, one of ordinary skill in the art would reasonably expect the Ramachandran/Colman process to function the same or substantially the same as the instant invention and produce a substantially pure propylene stream containing 0.2-0.3% propane, absent any evidence to the contrary.

	Regarding claim 14, Ramachandran discloses that the metathesis catalyst is a bifunctional isomerization-metathesis catalyst comprising a metal oxide providing isomerization activity (i.e. an isomerization catalyst), e.g. isomerization of 1-butene to 2-butene ([0047]-[0048]).

Regarding claim 15, Ramachandran discloses that the bifunctional isomerization-metathesis catalyst may include a support suitable for the isomerization of 1-butene to 2-butene, e.g., potassium oxide ([0048]; please note that potassium is an alkali metal). Ramachandran further discloses that the bifunctional isomerization metathesis catalyst may comprise an alkali metal promoter ([0048], [0052]; cl. 5). Therefore, it can be said that, in certain embodiments, the bifunctional isomerization-metathesis catalyst contains an alkali-based isomerization catalyst.

Regarding claim 16, Ramachandran discloses that the bifunctional isomerization-metathesis catalyst may include a support suitable for the isomerization of 1-butene to 2-butene, wherein the materials for the support include basic metal oxides, e.g., a magnesium oxide (MgO) and potassium oxide (K2O), and mixtures thereof ([0048]). Ramachandran further discloses that the bifunctional isomerization metathesis catalyst may comprise an alkali metal promoter ([0052]; cl. 5). The claimed “supported K2O” would be met by (i) a mixture of a magnesium oxide (MgO) and potassium oxide (K2O) as a support, and (ii) a magnesium oxide support comprising potassium as a promoter, both of which are encompassed by the teachings of Ramachandran.

Regarding claims 17 and 18, Ramachandran discloses that, in certain embodiments, the supported metathesis catalyst is supported WO3 ([0056]).

Regarding claim 19, Ramachandran discloses that the bifunctional isomerization-metathesis catalyst may include molybdenum or tungsten as a catalyst compound for providing metathesis activity, wherein the catalyst compounds is on a support ([0047]). Ramachandran discloses that the bifunctional isomerization-metathesis catalyst may include up to about 30 wt% of a metal oxide having metathesis activity ([0055]). Therefore, the molybdenum or tungsten component is expected to be in the form of oxide (MoO3 or WO3) in the bifunctional isomerization-metathesis catalyst. It is noted that, in certain embodiments, the catalyst contains tungsten oxide (WO3) ([0056]). Ramachandran further discloses that the metathesis reaction zone operates at a temperature from about 50 ºC to about 600 ºC. The claimed temperature range of “between 70 and 150 ºC” falls within the temperature range disclosed by Ramachandran, and is considered prima facie obvious. 

Regarding claim 20, Ramachandran discloses that the bifunctional isomerization-metathesis catalyst may include a support suitable for the isomerization of 1-butene to 2-butene, wherein the materials for the support include basic metal oxides, e.g., a magnesium oxide (MgO) and potassium oxide (K2O), and mixtures thereof ([0048]). Ramachandran further discloses that the bifunctional isomerization metathesis catalyst may comprise an alkali metal promoter ([0052]; cl. 5). The claimed “supported K2O” would be met by (i) a mixture of a magnesium oxide (MgO) and potassium oxide (K2O) as a support, and (ii) a magnesium oxide support comprising potassium as a promoter, both of which are encompassed by the teachings of Ramachandran.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772